Exhibit 10.13

ASSIGNMENT AND ASSUMPTION OF LA PROPERTY NOTE

 

Maker of Note:

  

O’DONNELL ACQUISITIONS, LLC

3 San Joaquin Plaza

Newport Beach, California 92660

Assignee:

  

OD FDX Louisiana, LLC

3 San Joaquin Plaza

Newport Beach, California 92660

Note:

  

Date:

   November 21, 2011

Loan Amount:

   $100,100

Holder:

   JDO Family Limited Partnership

For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Maker of the Note, a copy of which is attached hereto as
Exhibit A, transfers and assigns the Note to Assignee and Assignee hereby
assumes Maker’s obligations under the Note from the date hereof. Pursuant to the
terms of the Note, Maker shall be released from its obligations under this Note
for the Loan Amount and all interest accrued from the date hereof. Maker shall
remain obligated to pay all accrued and unpaid interest through 12:01 a.m. on
the date hereof. This assignment is made WITHOUT RECOURSE OR WARRANTY, EXPRESS
OR IMPLIED.

Executed this 23rd day of February, 2012.

 

O’DONNELL ACQUISITIONS, LLC By:             /s/   Douglas D. O’Donnell        

Name:       Douglas D. O’Donnell

Title:

   

 

OD FDX LOUISIANA, LLC By:             /s/   Douglas D. O’Donnell        

Name:       Douglas D. O’Donnell

Title:

   

 

JDO FAMILY LIMITED PARTNERSHIP By:             /s/   Douglas D.
O’Donnell        

Name:       Douglas D. O’Donnell

Title:

   